


Exhibit 10.26






SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release is entered into by and between
Christopher Loughlin (“Employee”) and Travelzoo Inc., (“Employer”) (collectively
referred to herein as “the Parties”).


I. RECITALS
1.1.    Employee is employed by Employer in the position of Chief Executive
Officer pursuant to a written employment agreement dated November 18, 2009, with
subsequent amendments thereafter, (the “Employment Agreement”).
1.2.    Pursuant to the provisions of the Employment Agreement, Employee and
Employer agreed on September 16, 2015 that employment with Employer will
terminate and that Employee’s services will not be required effective on
December 31, 2015 (“Termination Date”). Employee shall receive his wages and any
unused vacation time through the Termination Date, less deductions required by
law, in accordance with Employer’s customary payroll practices; provided that
Employee continues to be employed until the Termination Date.
1.3.    In consideration of Employee’s service, and for a broad release of all
claims against Employer, Employer is hereby offering Employee severance pay,
subject to the terms and conditions set forth below.
ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:
II. AGREEMENTS
     2.1.    Severance Payment. Subject to Employee’s execution of this
Agreement and fulfillment of Employee’s obligations, promises and covenants
contained in this Agreement (as well as the Employment Agreement as referenced
herein), Employer will pay Employee continued payment of salary for a period of
twelve (12) months, which equals a total gross amount of six-hundred thousand
dollars ($600,000), less applicable taxes and withholdings (“Severance
Payment”), to be paid following the Termination Date, in accordance with
Employer’s customary payroll practices. Employee acknowledges that such payment
is more than Employer is required to pay under its normal policies and
procedures and its contractual arrangements with Employee and that Employer has
agreed to this Severance Payment in consideration for the full and broad release
of all claims as set forth below.
2.2    Benefits. Employer will pay the Employer portion of Employee’s group
health insurance through the Termination Date and COBRA payments for a period of
twelve (12) months following the Termination Date. Employer will not contest
Employee’s eligibility for unemployment benefits after the Termination Date.




2.3     Non‑Disparagement. Employee and Employer agree not to directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage the
other or the other’s business, senior executives or officers, whether such
information is acquired during or after his employment with Employer. In
addition, Employee and Employer agree not to make any remarks which may damage
or discredit the reputation of the other, including Employer’s products, or
otherwise adversely affect the goodwill of its business, or be harmful to its
business relationships.
2.4    General Release. To the broadest extent permissible under applicable law,
Employee, on behalf of himself, his heirs, spouse, dependents, estate,
executors, administrators, successors and assigns, unconditionally and
absolutely releases and forever discharges the Employer, its parent,
subsidiaries and affiliates, and each of their respective past, present and
future shareholders, officers, directors, employees, agents, insurers, attorneys
and any affiliated or related entities, and their respective




--------------------------------------------------------------------------------




successors and assigns (“Released Parties”), from all claims, demands, disputes,
charges, actions, rights, damages, costs, losses, liabilities, expenses,
compensation and/or other legal responsibilities, known or unknown, of any kind,
which Employee may own or hold against any of the Released Parties at any time
through the effective date of this Agreement and/or or which are in any way
based on, arise from, are in connection with, or pertain to Employee’s
employment with Employer or the termination of that employment. The release of
claims under this Section is intended to be as broad as the law allows. The
rights and claims released by this Agreement include, but are not limited to,
all claims of whatever kind or nature that may exist relating to, arising out of
or in connection with Employee’s employment or the termination of such
employment (including, but not limited to any of Employer’s actions which led to
his termination), whether such claims are presently known or are hereafter
discovered or whether they are foreseen or unforeseen as of the date hereof.
This release applies, without limitation, to all such claims arising under any
federal, state, common law or local law, including but not limited to any and
all claims for employment discrimination, harassment or retaliation under Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act (including the Older Worker Benefit Protection Act), the Fair
Labor Standards Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Workers Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act, the Americans with Disabilities Act of 1990, the New York
Human Rights Law, the New York City Human Rights Laws, the New York Aids Testing
Confidentiality Act, the New York Equal Pay Law, the New York Persons With
Disabilities Law, Civil Rights Law, the New York Genetic Testing Confidentiality
Law, the New York Nondiscrimination Against Genetic Disorders Law, the New York
Smokers Rights Law, the New York Equal Rights Law, the New York Discrimination
by Employment Agencies Law, the New York Bone Marrow Leave Law, the New York
Adoptive Parents Child Care Leave Law, the New York Cancer Victim Bias Law,
Article 1, Section 11 of the New York State Constitution; N.Y. Workers’
Compensation Law, or any other applicable state, federal or local statute or
regulation. Employee further agrees and acknowledges that the claims released by
Employee include, but are not limited to, any claim, however styled, for stock
options or any type of equity grant, any type of compensation, wages, bonuses,
commissions, expenses, benefits, penalties, damages of any kind, interests,
attorneys’ fees or costs. Employee also intends by this Release to give up any
rights under the common law, or any and all claims arising under tort or
contract law, including, but not limited to, any claim for intentional or
negligent infliction of emotional distress, physical injury, fraud, intentional
or negligent misrepresentation, defamation, slander, libel, invasion of privacy,
wrongful discharge, retaliation, wrongful termination, violation of any public
policy or statute, tortious interference with a contract or prospective business
advantage, breach of covenant of good faith and fair dealing, promissory
estoppel, detrimental reliance, any claim for stock options, breach of any
implied or express contract, whether written or oral, between Employer and
Employee or any policy of the Employer, and all other legal and equitable causes
of action whatsoever and all remedies of such claims. Employee certifies that as
of the date of this Release, he has reported all accidents, injuries or
illnesses relating to or arising from his employment with the Employer.
2.5    Unknown Claims. Employee understands that the release set forth in
Section 2.4 above includes claims which Employee knows about and claims Employee
may not know about. Employee understands and agrees that this Agreement extends
to all claims of every nature and kind whatsoever, known or unknown, suspected
or unsuspected, past or present, and all rights under Section 1542 of the
California Civil Code are hereby expressly waived. Employee expressly waives any
rights under California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in hIS favor at the time of executing the release which if
known by him must have materially affected hIS settlement with the debtor.
For purposes of Section 1542, “creditor” refers to Employee and “debtor” refers
to the Released Parties.
2.6    Claims Not Affected by Release. This Release does not affect Employee’s
right to apply for continuation or conversion of insurance coverage to the
extent that the Employer’s insurance plans or applicable law provide for such
continuation or conversion, or to any claim for disability or unemployment
compensation to which Employee is entitled by law.


2.7    Agreement Not To Sue and Warranty. Employee promises that he has not and
will not file any suit, charge, complaint, grievance, action or other proceeding
with any federal, state or local agency, court, organization, arbitrator,
judicial forum or other tribunal asserting any claim that is released in Section
2.4 above, and warrants that he has not assigned to any other person or entity
the right to file any claims that are released in Section 2.4 above, nor will he
permit any person, group of persons, or organization to take such action on his
behalf.
2.8    Non‑Admissions. It is understood that by offering or entering into this
Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever. No final findings or final judgments have been made and
Employee does not purport and will not claim to be prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for breach of the terms contained herein.




--------------------------------------------------------------------------------




2.9    Return of Property. During employment, Employee acknowledges that he was
entrusted with access to confidential Company information concerning such things
as the identities, needs and preferences of customers and prospects, financial
reports, business plans, sales and marketing strategies, product designs and
specifications, personnel files, and other proprietary information belonging to
the Company. Employee promises to keep all such information confidential and not
to use or disclose it for any purpose after termination. Employee also agrees to
return all of Employer’s property, including all work in progress, files,
photographs, notes, records, credit cards, keys, access cards, computer, and
other company or customer documents, products or property which he has received
in the course of his employment, or which reflect in any way any confidential or
proprietary information of Employer. For the avoidance of doubt, Employee agrees
to return all of Employer’s confidential and/or proprietary and trade secret
information, including but not limited to, company manuals, handbooks, customer
lists, training manuals, checklists, programs and any other materials accessed
through the Employer’s network.
2.10    Prior Agreements. Nothing in this Agreement shall be deemed to relieve
Employee of any of Employee’s obligations and covenants as set forth in Sections
5, 6 and 11 of the Employment Agreement. For the avoidance of doubt, Employee
agrees to abide by the restrictive covenants, including, but not limited to, the
covenant not to compete or solicit, as set forth in his Employment Agreement and
Employee understands that, after the Termination Date, Employee remains bound to
comply with the terms and conditions of Sections 5, 6 and 11 of the Employment
Agreement.
2.11    Confidentiality of Severance Offer and Benefits. Except to the extent
required by law (e.g., to submit a tax return or compliance with a lawful
subpoena), Employee warrants that he has not disclosed, and promises that he
will not disclose, the offer or payment of severance benefits for any reason to
any person other than members of his immediate family and professional
representatives, who shall be informed of and bound by the same promise of
confidentiality.
2.12    Consequences of Violation of Agreement. If either party materially
breaches his or its promises in this Agreement, the other party shall be
entitled to recover, in addition to any other damages or remedies, such party’s
attorneys’ fees and costs in defending against the claim or enforcing the terms
of this Agreement. In addition, if Employee breaches his promises in this
Agreement or his obligations and covenants set forth in Sections 5, 6 and/or 11
of the Employment Agreement, Employer shall have the right to cease paying the
Severance Payment under this Agreement, to recover any portion of the Severance
Payment previously paid to Employee, and to seek any and all additional relief
or remedies in law or equity.
2.13    Reemployment or Reinstatement: Employee hereby waives any right to and
agrees not to apply or reapply for employment and agrees that Employer has no
obligation, contractual or otherwise, to rehire, reemploy or recall him in the
future. The existence of this Agreement shall be a valid, non-discriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, to terminate such employment.
2.14    Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer and supersedes any prior
agreements, understandings or promises between them, except for Sections 5, 6
and 11 of the Employment Agreement. Employee acknowledges that he has not relied
on any inducements that are not set forth herein.
2.15    Governing Law/ Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Any dispute
arising out of or relating to this Agreement shall be resolved pursuant to the
Resolution of Disputes Regarding Employment in Section 11 of the Employment
Agreement.
2.16    Severability. If any term, provision, or portion of this Agreement is
held unenforceable by any tribunal, it shall be deemed automatically adjusted to
the extent necessary to conform to the requirements for validity as declared at
such time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.
2.17    Consultation with Attorney. Employee is aware of and acknowledges that
he has the right, at Employee’s expense, to consult with an attorney before
signing this Agreement, has been advised in writing to do so, and has done so to
the extent desired. Employee acknowledges, that he has had a reasonable period
of time in which to consider the terms of this Agreement, and he has
specifically consulted (or has the opportunity to consult) his attorneys
regarding this Agreement and all of its terms. Employee specifically
acknowledges that he was counseled by a representative of Employer to seek the
advice of counsel concerning this Agreement and its meaning and effect.


2.18    Time for Consideration and Employee’s Right to Revoke Agreement.
Employee acknowledges that he has been given a period of twenty-one (21) days to
consider whether to sign this Agreement, and that he can use as much or as
little of this period as he chooses. In the event Employee elects to execute
this Agreement before the end of the twenty-one (21) day review period provided
to Employee and thereby waive the remainder of the twenty-one (21) day review
period, Employee does so




--------------------------------------------------------------------------------




knowingly and voluntarily, and Employee acknowledges and represents that the
Company has not in any way coerced Employee to do so or otherwise threatened to
withdraw or alter the Company’s offer of severance pay set forth in this
Agreement before the expiration of such twenty-one (21) day period.


In addition, after Employee signs the Agreement there is a seven (7) day
revocation period. The Parties acknowledge and understand that this Agreement
shall not take effect until seven (7) days after the signing of the Agreement,
during which time the Employee may revoke the Agreement by delivering a written
notice specifically stating Employee’s desire to revoke the Agreement to the
Company c/o Legal Department, 590 Madison Avenue, 37th Floor, New York, New York
10022. Notice must be received by the Company no later than midnight (Eastern
Time) on the seventh day following signature of Employee of this Agreement.
Employee further acknowledges that he has carefully read and fully understands
all of the provisions of this Agreement and is freely elected to sign this
Agreement on the date set forth below. The signed Agreement must be delivered to
Travelzoo Inc., Attention: Rachel Barnett, Esq., at rbarnett@travelzoo.com. If
Employee fails to sign and return this Agreement within the time allowed, it
shall not be effective or enforceable and Employee will not receive the
Severance Payment described in Section 2.1. Employee hereby acknowledges that
his execution of this Agreement and release is made knowingly and that he has
been advised of and afforded the proper time for consideration of this Agreement
and Release.


2.19    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.




EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HIS NAME. HE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. HE
FURTHER ACKNOWLEDGES THAT HE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT
HIS AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT HE HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT HE HAS HAD THIS AGREEMENT REVIEWED BY HIS ATTORNEY AND TAX
ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.
Christopher Loughlin
TRAVELZOO INC.






Print Name:________________________
Title: ________________________


Date Signed
Date Signed











